                     Case MDL No. 2904 Document 11 Filed 06/17/19 Page 1 of 1
 UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                                                                  American Medical Collection Agency, Inc.,
 MDL No.
                    2904
                                             & TITLE - IN RE:                     Customer Data Security Breach Litigation
                   - - - - --           -                                     --------------------

                                                    NOTICE OF APPEARANCE
                         Appearances should only be entered in compliance with Rule 4.l(c).

 PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
 action):

Plaintiff Sean DeMarco



 SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
 than one action):

DeMarco v. Quest Diagnostics Incorporated, et al., 2:19-cv-05071-DOC-KES (G.D. Cal.)


                             *****************************************************

        In compliance with Rule 4.l(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintifl{s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.
                  June 17, 2019                                                s/ Timothy G. Blood

                                 Date                                                              Signature of Attorney or Designee

Name and Address of Designated Attorney:

 Timothy G. Blood, Blood Hurst & O'Reardon, LLP, 501 West Broadway, Suite 1490, San Diego, CA 92101


Telephone No.:                _6_19_-3_3_8_-1_1_0_0_ _ _ __                                          Fax No.: 619-338-1101

Email Address:                 tblood@bholaw.com



l ■ structlons:


 l. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdffonnat. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4. Enter the three or four digit MDL number (ex. 875). Select Next.
5. Verify MDL number, if correct Select Next.
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice.
8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.




                                                                                                                                                           JPMLForm 18
